DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on March 20, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/20; 6/30/20; 9/10/21 were considered by the examiner. See attached PTO-form 1449.

Prior Art Made of Record
Prior art issued to Wideman et al. (US Patent No. 8,650,228) discloses a methods and systems for data de-duplication. More particularly, in various embodiments, the present invention provides systems and methods for data de-duplication that may utilize storage reclamation. In various embodiments, data de-duplication may be performed using data storage reclamation by reconciling a list of all active tags against a list of all tags present within the object store itself. Any tags found to be in the object store that have no corresponding active usage may then be deleted. In some embodiments additional steps may be taken to avoid race conditions in deleting tags that are needed by incoming data. In some embodiments the object store may request the lists. In other embodiments, a runtime list, in which each new tag is entered as they are returned from the object store. In another embodiment the object store may maintain this list directly (abstract).
Prior art issued to Gardner (US Patent No. 9,304,866 discloses a method of avoiding encryption of certain blocks during a backup of a source storage into a deduplication vault storage may include analyzing each allocated plain text block stored in a source storage at a point in time to determine if the allocated plain text block is already stored in the deduplication vault storage. If the allocated plain text block is not stored in the deduplication vault storage, the block may be encrypted and the encrypted block may be analyzed to determine if the encrypted block is already stored in the deduplication vault storage. If neither the allocated plain text block nor the encrypted block is already stored in the deduplication vault storage, the encrypted block may be stored in the deduplication vault storage (abstract).
Prior art issued to Colgrove et al. (US Patent No. 8,527,544) discloses a system and method for performing garbage collection. A system includes a storage medium, a first table including entries which map a virtual address to locations in the storage medium, and a second table with entries which include a reverse mapping of a physical address in a data storage medium to one or more virtual addresses. A storage controller is configured to perform garbage collection. During garbage collection, the controller is configured to identify one or more entries in the second table which correspond to a segment to be garbage collected. In response to determining the first table includes a valid mapping for a virtual address included in an entry of the one of the one or more entries, the controller is configured to copy data from a first location identified in the entry to a second location in the data storage medium, and reclaim the first storage location.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. 
The prior art of record fails to teach or fairly suggest accessing, by the computing device, at least one of the files, included in the identified content and existing within the namespace at the specified time, in response to one or more received requests; and periodically performing, by the computing device, a garbage collection 15operation to delete one or more of the recipe objects that are marked for deletion by one or more tombstone objects and are unreferenced by any of the snapshots as determined based on one or more of the snapshot request objects, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 7 and 13.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	April 22, 2022